Ketcham, S.
On the accounting of the executors question has arisen as to the meaning of the following words in the will:
“ Second, I give, devise and bequeath to Maggie and Henrietta Will, daughters of my deceased son Henry Will, the sum of Five Thousand ($5,000) Dollars equally, share and share alike, but they shall not receive the money until they are twenty-five years of age.”
The executors contend that the provision quoted is void, inasmuch as there is a suspension of the absolute ownership of the fund for a term of years, without a trustee or other person to hold or transfer it.
On an application in this estate for payment of income of the legacy to the legatees named, Mr. Surrogate Church directed payment of the income upon views which clearly intimated that the legacy vested, with a suspension of enjoyment until the children were twenty-five years of age.
This decision is.the more readily followed, as it is quite apparent upon the authorities that there was no failure to vest the legacy and no suspension of the power of alienation, but the children took the legacy absolutely, although the enjoyment thereof was deferred and subject to being defeated in the event of either one of the children dying before attaining the age of twenty-five years.
The decree on accounting will be settled accordingly.
Decreed accordingly.